Citation Nr: 1829092	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  09-04 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether there is new and material evidence to reopen the claim of entitlement to service connection for malaria.

2.  Whether new and material evidence has been presented to reopen the claim for entitlement to service connection, to include on a secondary basis, for a left lower extremity peripheral neuropathy.

3.  Whether new and material evidence has been presented to reopen the claim for entitlement to service connection, to include on a secondary basis, for a right lower extremity peripheral neuropathy.	

4.  Entitlement to service connection for a right upper extremity peripheral neuropathy, to include on a secondary basis.  

5.  Entitlement to service connection for a left upper extremity peripheral neuropathy, to include on a secondary basis.

6.  Entitlement to service connection for posttraumatic stress disorder. 

7.  Entitlement to service connection for a depressive disorder.

8.  Entitlement to an increased rating for service connected diabetes mellitus, currently evaluated as 10 percent disabling.

9.  Entitlement to an earlier effective date for service connected diabetes mellitus prior to October 20, 2015.  


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Esq.  


ATTORNEY FOR THE BOARD

N. Yeh, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico.  

The issues of service connection for a depressive disorder and increased rating and earlier effective date for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACTS

1. In an unappealed March 2005 rating decision, VA denied service connection for malaria.  

2.  Evidence received since the March 2005 rating decision is not new and material.  

3.  In an unappealed December 2011 rating decision, service connection for neuropathy of the left lower extremity was denied. 

4.  New and material evidence pertinent to the claim for service connection for left leg peripheral neuropathy has been received by VA, and the matter is reopened. 

5.  In an unappealed December 2011 rating decision, service connection for neuropathy of the right lower extremity was denied.

6.  New and material evidence pertinent to the claim for service connection for right leg peripheral neuropathy has been received by VA, and the matter is reopened.

7.  The Veteran's neuropathy of the upper left extremity was caused by his service-connected diabetes mellitus.  

8.  The Veteran's neuropathy of the upper right extremity was caused by his service-connected diabetes mellitus.  

9.  The Veteran's neuropathy of the lower left extremity was caused by his service-connected diabetes mellitus.

10.  The Veteran's neuropathy of the right lower extremity was caused by his service-connected diabetes mellitus.

11.  The Veteran does not have PTSD.  


CONCLUSIONS OF LAW

1.  The March 2005 rating decision denying the Veteran's claim for service connection for a malaria is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.1103, 20.1104 (2017).

2.  The evidence received after the March 2005 rating decision is not new and material, and the claim for service connection for malaria is not reopened.  38 U.S.C. §§ 5108, 7104(b), 7105(c) (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).  

3.  The December 2011 rating decision denying the Veteran's claim for service connection for neuropathy of the left lower extremity is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.1103, 20.1104 (2017).

4.  The evidence received after the December 2011 rating decision is new and material, and the claim for service connection for neuropathy of the left leg is reopened.  38 U.S.C. §§ 5108, 7104(b), 7105(c) (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

5.  The December 2011 rating decision denying the Veteran's claim for service connection for neuropathy of the right lower extremity is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.1103, 20.1104 (2017).

6.  The evidence received after the December 2011 rating decision is new and material, and the claim for service connection for neuropathy of the right leg is reopened.  38 U.S.C. §§ 5108, 7104(b), 7105(c) (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

7.  The criteria for service connection for neuropathy of the upper left extremity have been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).

8.  The criteria for service connection for neuropathy of the upper right extremity have been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).

9.  The criteria for service connection for neuropathy of the lower left extremity have been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).

10.  The criteria for service connection for neuropathy of the lower right extremity have been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).

11.  The criteria for service connection for PTSD are not met.  38 U.S.C. §§ 1101, 1110, 1111, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In this case, required notice was me.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records and private treatment records have been obtained.   

The Veteran was also provided with several VA examinations in connection to his claims.  The Veteran's representative taken issue with each VA examination.  She contends that they are all inadequate and should be assigned low probative weight in view of the medical opinions she has secured.  For example, with regard to the PTSD claim, she contends that the November 1996 psychiatric examination was inadequate as it failed to address the nexus between the Veteran's psychiatric condition and service.  VA obtained another examination in April 2008, following which she argued that the examiner failed to rule out any psychiatric conditions other than PTSD.  VA then obtained examinations in August 2013 and June 2015.  VA last examined the Veteran for the claimed disorder in July 2016.  The representative has argued that this examination is inadequate as well.  However, the Board has reviewed the report and finds that the opinions in the report were based on a review of the Veteran's claims file, on an accurate understanding of the Veteran's medical history, and reflected consideration of the Veteran's reported history of stressors and symptoms.  The examiner also acknowledged the private examiner's PTSD diagnosis and offered sufficient contradicting rationale.  The Board has considered the representative's objections to the examination report, and finds that her arguments lack merit.  

The Board lastly notes that following certification of the case to the Board, additional evidence  was received from the Veteran, through his representative.  Although no accompanying waiver of initial RO consideration was provided, the Board points out that the substantive appeal in this was received in 2017, and that neither the Veteran nor his representative requested remand of the case for the RO to consider the new evidence.  Accordingly, a waiver is not required in this case.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Reopening Claims 

Generally, a claim that has been finally denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104 (b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.§ 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

a.  Malaria 

By way of history, the Veteran was denied service connection for his malaria by a March 2005 rating decision because medical evidence failed to demonstrate a diagnosis or treatment relating to malaria.  Since the Veteran failed to file a Notice of Disagreement or submit additional evidence, that rating decision became final.  See 38 U.S.C. § 7105 (c).

At the time of the March 2005 rating decision, the record consisted of the Veteran's service treatment records and VA treatment records, none of which reveal a diagnosis of malaria.  In fact, the Veteran was seen and evaluated during service for malaria but the condition was ultimately ruled out.  

Post service, VA examination failed to show a diagnosis of malaria.  Later, the Veteran was admitted to a treatment facility in November 2002 for back pain.  During the evaluation of his back, a report of past medical history revealed that malaria was not one of the conditions listed as part of the Veteran's illness history.

Evidence received since the March 2005 rating decision continue to fail to show a diagnosis or symptoms of malaria. The Veteran has not alleged that he current has malaria or identified any residuals of having had malaria in service.  

While the threshold of reopening a claim is low, the new evidence submitted does not reach that threshold.  Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim for service connection for malaria.  

b.  Neuropathy of the Lower Left and Right Extremities (due to diabetes)

Historically, the Veteran was first denied service connection for his neuropathy of the left and right lower extremities by a December 2011 rating decision because medical evidence failed to establish a diagnosis or treatment relating to a neuropathy.  Since the Veteran failed to file a Notice of Disagreement or submit additional evidence, that rating decision became final.  See 38 U.S.C. § 7105 (c).

Since the December 2011, the Board finds that the Veteran has submitted evidence that relates to an unestablished fact necessary to substantiate the claim.  Specifically, the Veteran submitted a November 2017 letter from his private physician which directly contradicts prior medical findings that the Veteran does not have peripheral neuropathy.  In that letter, the private physician found that the Veteran exhibits symptoms of peripheral neuropathy that is attributable to his service connected diabetes.  

Thus, the evidence since the December 2011 rating decision is new and material as it is not redundant of the evidence already of record  in December 2011, and relates to the unestablished fact of whether the Veteran may have a disability secondary to a service connected disability.  See 38 C.F.R. § 3.156 (a).  Accordingly, the issue of entitlement to service connection for neuropathy of the lower left and right extremities is reopened.  



III.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004).   

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310 (b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

a.  Neuropathy of the Upper and Lower, Left and Right Extremities 

It is the Veteran's contention that he developed neuropathy as a result of his service connected diabetes mellitus, which was diagnosed in 2014.  In his July 2017 Affidavit, the Veteran asserts that he has experienced burning sensation and swelling in his hands and legs for the past 20 years.  

The Veteran's service treatment records do not show any complaints, symptoms, treatment, or diagnosis for a bilateral upper or lower extremity neuropathy.  His October 1968 report of medical history and his separation examination revealed normal clinical findings.

The Veteran's medical record post service does not show any report relating to neuropathy.  The Veteran was afforded a VA examination to evaluate his diabetes mellitus in December 2011.  At that time, the examiner found that the Veteran did not suffer from neuropathy, nor diabetes mellitus.  Thus, the Veteran was found to have no symptoms attributable to diabetic peripheral neuropathy.

VA treatment records dated January, July, September 2013 show that the Veteran denied any fatigue or neurological changes.  Upon physical examination, the physician found no gross motor and sensory deficiency.  The same was reflected in reports dating May 2014, where his physician found no paralysis or neurological disease.  

Based on a March 2013 VA examination report relating to his diabetes mellitus, the examiner found no diabetic complications.  The Veteran's May 2016 VA treatment record documented no neurological changes.  He reported no headaches, dizziness, syncope, paralysis, ataxia, numbness, or tingling in the extremities.  

While there are reports of muscle spasms, there were no complaints of temperature fluctuations in the upper extremities, sensations of numbness, tingling, sensitivity, muscle weakness, paralysis or other symptoms relating to neuropathy.  No chronic neurologic disability was ever diagnosed in the evidence of record.           

In February 2015, the Veteran was seen for left shoulder pain due to muscle spasms.  He told his physician that the pain was not associated to trauma or falls.  He also indicated that in the past, the symptoms have been alleviated by injections.  He denied feelings of numbness and was still able to open and close his hand.  Upon examination, the physician found that he had decreased range of motion in the left shoulder joint.  However, radiology reports revealed moderate to severe degenerative changes of the acromion clavicular and glenohumeral joints.  There was no indication of a nerve condition.  Then, in October 2015, the Veteran visited the VA treatment facility where he reported his "usual spasms" in the right arm from the elbow down to the forearm.  He also told his physician about having sensations of rigidity over the right arm/forearm occurring frequently, and that he has previously sought medical attention for it.  Upon examination, the physician recommended symptomatic therapy and further evaluation.  However, VA treatment records dated May 2016 revealed no neurological abnormalities as the Veteran denied headaches, syncope, paralysis, ataxia, numbness, or tingling in the extremities.  

The Veteran submitted a letter from his private physician dated November 2017.  The physician opined that the burning pain in the hands and legs noted in the Veteran's July 2017 affidavit, and medical records comport with a diagnosis of diabetic peripheral neuropathy.  The physician explained that peripheral neuropathy is the most common type of diabetic neuropathy.  She cites to a medical literature that "60 to 70 percent of people with diabetes have some form of neuropathy."  It is her medical opinion that the Veteran more likely than not has diabetic peripheral neuropathy secondary to his service connected diabetes mellitus and but for the diabetes, it is at least as likely as not that the peripheral neuropathy would not have developed.  

In reviewing the evidence of record, the Board notes although the evidence suggests that the Veteran for many years did not have neuropathy in his extremities, he now does, at least as of November 2017.  Moreover, the November 2017 private physician made it clear that the neuropathy was likely diabetic in nature.  

In short, the evidence is at least in equipoise as to whether the Veteran's bilateral upper and lower extremity neuropathy was caused by his service-connected diabetes.  Accordingly, service connection is warranted for  neuropathy of the right upper extremity, right lower extremity, left upper extremity and left lower extremity.  

b.  Acquired Psychiatric Disorder, including PTSD 

The Veteran contends that he suffers from PTSD as a result of his service.  According to his September 2007 Statement in Support of Claim, two months after his arrival in Vietnam in February 1968, his battalion was under constant attack from enemy fire.  There, he witnessed deaths and injuries suffered by his fellow service members.  He was again exposed to combat on another occasion in June 1968, while working at an airport located in Venjuan, Vietnam.  

In February 2005, the Veteran was diagnosed with a depressive disorder, NOS, by a VA physician.  There were no other mental disorders.  The examiner noted that the Veteran was well-developed, overweight, and was appropriately dressed.  He was alert and in contact with reality.  There was no evidence of psychomotor retardation or agitation.  There were no tics, no tremors, and no abnormal involuntary movements.  His thought process was coherent and logical.  There was no indication of looseness of association, and no evidence of delusions or hallucinations.  He had no phobias, no obsessions, no panic attacks, and no suicidal ideations.  

The Veteran underwent an initial evaluation for PTSD in March 2008 pursuant to advice from his private psychiatrist, who had seen the Veteran for approximately 1 year.  During the March 2008 evaluation, the Veteran recounted the events when he witnessed his friend being wounded and other body parts of soldiers.  Upon examination, the VA examiner observed that the Veteran was appropriately dressed, and had a friendly attitude.  His affect was normal and his mood was depressed.  The Veteran reported no hallucinations, obsessive/ritualistic behavior, panic attacks, homicidal or suicidal thoughts.  While the Veteran did report recurrent distressing dreams of the events, the examiner found that the Veteran did not have PTSD because he failed to meet the DSM-IV criteria.  Instead, the Veteran was diagnosed with continuous alcohol dependence, under Axis I.  There were no other mental disorders and the February 2005 diagnosis of a depressive disorder was not addressed.

The Veteran's private psychiatrist testified before a Decision Review Officer in June 2009.  The psychiatrist stated that the Veteran reported being a cook in service and was exposed to gun fire on multiple occasions.  He opined that the Veteran has a severe case of PTSD, enough to pose a risk to himself.  He indicated that the Veteran suffers from nightmares, persistent memories, blackout spaces, and startled reaction.  He found that the Veteran was easily frightened by loud noises, relived his Vietnam experiences, but refused to speak about the events.  Contrary to the March 2008 VA examination, the psychiatrist indicated that the Veteran has 'a very marked potential for suicide.'  He also believes that the Veteran's overeating is a form of committing suicide.  The psychiatrist indicated that his diagnosis is based on the Veteran's experiences in Vietnam.  The Board notes, however, that while the psychiatrist saw the Veteran on several occasions, he did not see the Veteran under a 'clinical aspect' and did not have a "treatment role."  When asked about the Veteran's outstanding mental diagnoses, he was unaware of any other conditions or treatments received by the Veteran from his VA physicians.  Thus, the Board can afford this testimony little probative weight.  

In November 2012, the Veteran underwent a psychiatric evaluation, where he reported having nightmares, feelings of jumpiness, and loss of interests in activities.  He told the VA physician that his symptoms have been present since his military experience in Vietnam, and has been on and off for 30 years.  He also stated that he struggles with low tolerance to frustration, which led to fights.  He also reported depressive symptoms such as sadness, crying spells, lack of energy and motivation, poor appetite, poor sleeping, irritability, and difficulty in concentration.  He denied having ideas of harming himself or others.  He also denied panic attacks, suicidal and homicidal ideations, hallucinations, loose associations, and obsessions.  The physician assessed that the Veteran was at no risk of suicide and has a strong social support.  

A subsequent December 2012 evaluation found similar results, reporting normal thought content and process, good judgment, intact memory, and no risk of suicide.  The physician concluded that the Veteran's symptoms were most consistent with a depressive disorder, NOS.  An etiology opinion was not offered.  During the evaluation, the examiner considered the Veteran's mental status history and acknowledged his prior reports of irritability, sadness, frequent crying spells, insomnia, poor energy and concentration, poor appetite, anhedonia, and lack of motivation.  The Veteran's acute stressors included his health problems and financial struggles.  The examiner noted that his measures (PHQ-9) were found to be inconsistent with his interview, since he failed to acknowledge his depressive symptoms.  He showed distress while recounting the incidents, but denied intrusive memories.  The examiner concluded that the description of nightmares and physiological reactivity are related to other psychosocial stressors, such as living in an unsafe neighborhood.  

The Veteran was afforded another VA examination in August 2013.  While the examiner found that the Veteran did not meet the diagnostic criteria for PTSD, he did confirm a diagnosis of a depressive disorder.  He opined that the depressive disorder was less likely than not incurred in or caused by the Veteran's military service because the Veteran first sought psychiatric care in 2012, which was more than 4 decades after his separation from service.  This opinion, however, was found inadequate by the Board in May 2015 because disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.3.03 (d).  The Board also found that the August 2013 VA examiner did not discuss a positive nexus opinion of record which linked symptoms such as nightmares, recurrent memories, and suicidal ideations to the Veteran's service, as discussed by the Veteran's private psychiatrist during the June 2009 hearing.  As such, the VA examiner did not take into consideration the Veteran's detailed account as part of his rationale.  

After the May 2015 Board remand, the Veteran was afforded another VA examination in June 2015.  There, the VA examiner concluded that the Veteran did not meet the diagnostic criteria for PTSD under the DSM-V.  While there was indication that the Veteran had witnessed traumatic events in service and experiences recurrent, involuntary, and intrusive distressing memories of the traumatic events, there was no evidence of persistent avoidance of stimuli associated with the traumatic events, marked altercations in arousal and reactivity associated with the traumatic event, or negative alterations in cognitions and mood associated with the traumatic event.  The Veteran denied suicidal or homicidal ideations and exhibited normal thought content, with no display of delusions or obsessions.  While he reported feeling anxious, he denied having desires to harm himself or others.  

The June 2015 examiner also diagnosed the Veteran with a specified depressive disorder.  The examiner noted that historically, the Veteran struggles with depressive symptoms, anxiousness, and insomnia, sleeping only 3 to 4 hours, daily.  The Veteran denied manic symptoms and brings up his economic problems.  He also denied problems with memory, traumatic events, and panic-like events.  The examiner found no evidence of aggressiveness or impulsive behaviors.  In conclusion, the examiner opined that the Veteran's claimed condition is less likely than not related to his military service.  

In sum, the June 2015 VA examiner agreed with the August 2013 opinion, adding only that since separation from service, a continuation of symptoms was not apparent and was not severe enough for the Veteran to seek medical attention.  The examiner found that the Veteran met the stressor criteria for his military service in the Republic of Vietnam, the intrusion symptoms criteria for recurrent, involuntary, and intrusive distressful memories of traumatic events. But he failed to meet other criteria including avoidance, negative alterations in cognitions and mood, and alterations in arousal and reactivity.  

When the matter returned to the Board in March 2016, the June 2015 VA examination report was found to be inadequate.  The examiner failed to consider and discuss the Veteran's prior PTSD diagnosis provided by the Veteran's private psychiatrist.  With respect to the Veteran's depressive disorder, the VA examiner relied solely on the lack of medical documentation in the post-service treatment records to support the conclusion that the Veteran's depressive disorder was not incurred in or caused by service.  He failed to explain why the Veteran's depressive disorder was unrelated to the Veteran's verified in-service stressors.  Thus, the matter was remanded for a medical opinion addendum.  

Pursuant to the March 2016 Board remand, the Veteran was scheduled for another VA examination that same month.  However, that examination is also inadequate as the examiner could not opine to a psychiatric diagnosis despite existing reports of mental disorders, specifically depressive disorder.  

The Veteran was then afforded another VA examination in June 2016.  There, the examiner opined that while the Veteran has a diagnosis of unspecified depressive disorder, there is no evidence that the condition began in service or is related to service.  Due to the lack of rationale, a July 2016 VA examination medical opinion addendum was subsequently issued.  In that report, the examiner reaffirmed that the Veteran did not meet the diagnostic criteria for PTSD.  He found that the Veteran's service treatment records are silent for behavior health referrals, personal requests, findings, diagnoses or treatment for a mental disorder.  The examiner emphasized that the Veteran's separation examination dated October 1968 is silent for symptoms or complaints of a mental disorder.  While he acknowledges the Veteran's prior PTSD diagnosis by his private psychiatrist, the examiner disagreed with the assessment.  In his rationale, the examiner addressed the fact admitted by the psychiatrist that he did not see the Veteran in a 'clinical aspect' or setting when discussing PTSD.  While the psychiatrist appeared at the June 2009 hearing as an expert witness, he was unable to state how long the Veteran had been in treatment for his symptoms and was unaware of the Veteran's other potential mental diagnosis.  It was the examiner's opinion that the private psychiatrist lacked the knowledge and understanding of the nature of PTSD and was not qualified to testify as an expert witness.  

Regarding the Veteran's depressive disorder, the examiner continued to reiterate that it is less likely than not related to military service.  He merely restated that while the Veteran does have symptoms that meet the DSM-V criteria for a diagnosis of an unspecified depressive disorder, there was no evidence that the condition began in service, was caused by service, or is in any way related to service.  The examiner stated that the Veteran's verified in-service stressors are unrelated to his depressive disorder as there is no nexus between the verified stressors and his diagnosed depressive disorder.
 
The Veteran submitted a July 2017 letter from a private clinical psychologist indicating that the Veteran's "subthreshold PTSD is a result of his military service."  After a review of the Veteran's psychiatric reports, the private psychologist concluded that the Veteran's traumatic in-service events satisfies the DSM-V criteria for PTSD.  

The Board finds that service connection claim for PTSD is not warranted.  The Veteran's lengthy medical evidence does not support a diagnosis of PTSD.  His mental status evaluation at VA treatment facilities and his VA examinations have consistently failed to confirm a diagnosis of PTSD.  While the Veteran's private psychiatrist believes the contrary, the Board afford this opinion less probative weight than the VA examinations and the VA treatment records.  In this regard the Board points out that the psychiatrist's opinion regarding PTSD was more general than specific to the Veteran, evidenced by his repeated testimony that the Veteran's reported experience "would be traumatic for everyone."  In contrast, the VA treatment records, including his VA examinations have consistently reported similar symptoms and diagnosis, which was based on in-depth psychiatric evaluations over the course of several years.  Furthermore, the Veteran's own private clinic psychologist found that the Veteran has subthreshold PTSD because he fails to meet the DSM-V criteria; "subthreshold" implies that the threshold for a diagnosis of PTSD has not been met.  

The Board acknowledges the Veteran's own statements regarding his belief that he has PTSD.  Although he is competent , to a point, to report his symptoms since his discharge from the military, the Board finds he is not competent to diagnose himself with a psychiatric disorder, let alone any specific one.  Unlike those classes of disorders that the Court has found amenable to lay diagnosis, psychiatric disability is not observable like a skin disorder, varicose veins or a broken bone.  Psychiatric disorders are not generally observable but rather rely on medical criteria by medical professionals for a diagnosis.  Here, there is no evidence suggesting the Veteran is even remotely competent to diagnose a psychiatric disorder, such as PTSD. While lay testimony is competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosing PTSD, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4  (Fed. Cir. 2007).  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation. Nothing in the record demonstrates that they have received any special training or acquired any medical expertise in evaluating psychiatric disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  The identification and classification of a psychiatry disorder is also a medical determination.  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.  

Based on the above findings, the Veteran's claim for service connection for PTSD is denied.  


ORDER

New and material evidence has not been presented and the claim of entitlement to service connection for malaria is not reopened. 

Entitlement to service connection for left upper extremity peripheral neuropathy as secondary to service-connected diabetes mellitus is granted.  

Entitlement to service connection for right upper extremity peripheral neuropathy as secondary to service-connected diabetes mellitus is granted.

New and material evidence having been received, service connection for left lower extremity neuropathy is reopened.

Entitlement to service connection for left lower extremity peripheral neuropathy as secondary to service-connected diabetes mellitus is granted.

New and material evidence having been received, service connection for right lower extremity neuropathy is reopened.

Entitlement to service connection for right lower extremity peripheral neuropathy as secondary to service-connected diabetes mellitus is granted.

Entitlement to service connection for PTSD is denied. 





REMAND

The Veteran was initially granted service connection at 10 percent for his diabetes mellitus by a March 2016 rating decision, effective October 20, 2015.  He timely filed a Notice of Disagreement asserting both a higher evaluation and an earlier effective date.  Since then, RO has yet issued a Statement of Case.  The Board does not have jurisdiction to adjudicate the matter.  Thus, the Board must remand the issue of diabetes mellitus for RO to provide a Statement of Case and afford the Veteran and his representative an opportunity to perfect an appeal.  Manlicon v. West, 12 Vet. App, 238 (1999).  

Regarding the Veteran's claim for a depressive disorder, the Board finds a medical opinion addendum is necessary.  As discussed above, the Veteran was diagnosed with a depressive disorder in February 2005, December 2012, and August 2013.  The June 2016 VA examination report merely restated the previous conclusion that the Veteran's depressive disorder did not begin in service, not caused by service, or is not in any way related to service.  The examiner again failed to adequately explain why the Veteran's depressive disorder was unrelated to the Veteran's verified in-service stressors.  This conclusion was again echoed by the July 2016 VA examination report.  The Veteran's private clinical psychologist opined that it was as likely as not that the Veteran's unspecified depressive disorder is related to his subthreshold PTSD.  This conclusion, however, fails to establish the necessary elements of service connection for the Veteran's depressive disorder. 

Thus, the Board seeks further clarification on the etiology of the Veteran's depressive disorder. 

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of Case to the Veteran addressing the claim for increased rating claim and earlier effective date for diabetes mellitus.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, the issue is to be returned to the Board for further appellate consideration.  

2.  In regard to the Veteran's claim for depressive disorder, obtain a supplemental medical opinion from a VA examiner different from the July 2016 VA examiner.  A copy of the claims file must be provided to the examiner. 

The examiner must address whether it is at least as likely as not (50 percent probability or more) that the Veteran's depressive disorder is related to his military service.  The examiner must consider both the Veteran's in-service stressors.  A complete rationale must be provided for any opinion offered.  

If the examiner finds that a physical examination is necessary, schedule the Veteran for a new VA examination.  

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim remaining on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


